Exhibit 10.1

TIMKENSTEEL Corporation

Director Deferred Shares Agreement

WHEREAS,                      (“Grantee”) is a Nonemployee Director of
TimkenSteel Corporation (the “Company”); and

WHEREAS, the grant of Deferred Shares evidenced hereby was authorized by a
resolution of the Board of Directors that was duly adopted on April 28, 2016
(the “Date of Grant”), and the execution of a Director Deferred Shares Agreement
in the form hereof (this “Agreement”) was authorized by a resolution of the
Board of Directors duly adopted on April 28, 2016.

NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2014 Equity and
Incentive Compensation Plan (the “Plan”) and subject to the terms and conditions
thereof, in addition to the terms and conditions of this Agreement, the Company
confirms to Grantee the grant of the right to receive (1)                     
Common Shares (the “Deferred Shares”) and (2) dividend equivalents payable in
cash on a deferred basis (the “Deferred Cash Dividends”) with respect to the
Common Shares covered by this Agreement. All terms used in this Agreement with
initial capital letters that are defined in the Plan and not otherwise defined
herein shall have the meanings assigned to them in the Plan.

 

1. General Vesting of Award.

 

  (a) Normal Vesting:  Subject to the terms and conditions of Sections 2 and 3
hereof, Grantee’s right to receive the Common Shares covered by this Agreement
and any Deferred Cash Dividends accumulated with respect thereto shall become
nonforfeitable on the first anniversary of the Date of Grant if Grantee has been
in continuous service to the Company as a Nonemployee Director from the Date of
Grant until the date of said first anniversary.

 

  (b) For purposes of this Agreement, Grantee’s continuous service to the
Company as a Nonemployee Director shall not be deemed to have been interrupted,
and Grantee shall not be deemed to have ceased serving the Company as a
Nonemployee Director, by reason of any commencement of employment with the
Company or its Subsidiaries.

 

2. Alternative Vesting of Award.

Notwithstanding the provisions of Section 1 hereof, and subject to the payment
provisions of Section 5 hereof, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto may become nonforfeitable if any of the following circumstances
apply:

 

  (a) Death or Disability:    Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto shall immediately become nonforfeitable if Grantee should die or
become permanently disabled while in continuous service to the Company as a
Nonemployee Director. For purposes of this agreement, “permanently disabled”
shall mean the Grantee is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.

 

  (b)

Involuntary Termination of Service:  If Grantee’s continuous service to the
Company as a Nonemployee Director terminates for any reason other than Cause
(and Section 2(c) does not apply), then a number of Common Shares covered by
this Agreement (and any



--------------------------------------------------------------------------------

 

Deferred Cash Dividends then accumulated with respect to such number of Common
Shares) shall immediately become nonforfeitable with respect to the Grantee,
with such number being equal to the product of (i) the number of Common Shares
that would have become nonforfeitable in accordance with the terms and
conditions of Section 1(a) if Grantee had remained in continuous service to the
Company as a Nonemployee Director from the Date of Grant until the first
anniversary of the Date of Grant, multiplied by (ii) a fraction (in no case
greater than 1) the numerator of which is the number of whole months from the
Date of Grant through the date of such termination of service and the
denominator of which is 12.

 

  (c) Change in Control:

 

  (i) Upon a Change in Control occurring during the one-year period described in
Section 1(a) above while Grantee is in continuous service to the Company as a
Nonemployee Director, to the extent the Common Shares covered by this Agreement
and any Deferred Cash Dividends accumulated with respect thereto have not been
forfeited, the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto shall immediately become
nonforfeitable (except to the extent that a Replacement Award is provided to
Grantee for such Common Shares and Deferred Cash Dividends).

 

  (ii) For purposes of this Agreement, a “Replacement Award” means an award (A)
of service-based deferred shares, (B) that has a value at least equal to the
value of the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto, (C) that relates to publicly traded
equity securities of the Company or its successor in the Change in Control (or
another entity that is affiliated with the Company or its successor following
the Change in Control), (D) the tax consequences of which, under the Code, if
Grantee is subject to U.S. federal income tax under the Code, are not less
favorable to Grantee than the tax consequences of the Common Shares covered by
this Agreement and any Deferred Cash Dividends accumulated with respect thereto,
(E) that vests in full upon a termination of Grantee’s service as a Nonemployee
Director to the Company or its successor in the Change in Control (as
applicable, the “Successor”) due to Grantee’s death or disability or without
Cause by such Successor, and (F) the other terms and conditions of which are not
less favorable to Grantee than the terms and conditions of the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto (including the provisions that would apply in the event of a
subsequent Change in Control). A Replacement Award may be granted only to the
extent it conforms to the requirements of Treasury Regulation
1.409A-3(i)(5)(iv)(B) or otherwise does not result in the Common Shares covered
by this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto, or Replacement Award, failing to comply with or be exempt from Section
409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 2(c)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.



--------------------------------------------------------------------------------

  (iii) For purposes of Section 2(c)(ii), “Cause” will be defined not less
favorably with respect to Grantee than: any intentional act of fraud,
embezzlement or theft in connection with the Grantee’s duties with the
Successor, any intentional wrongful disclosure of secret processes or
confidential information of the Successor, or any intentional wrongful
engagement in any competitive activity that would constitute a material breach
of Grantee’s duty of loyalty to the Successor, and no act, or failure to act, on
the part of Grantee shall be deemed “intentional” unless done or omitted to be
done by Grantee not in good faith and without reasonable belief that Grantee’s
action or omission was in or not opposed to the best interest of the Successor.

 

  (iv) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
which at the time of the Change in Control are not subject to a “substantial
risk of forfeiture” (within the meaning of Section 409A of the Code) will be
deemed to be nonforfeitable at the time of such Change in Control.

 

3. Forfeiture of Awards.  Grantee’s right to receive the Common Shares covered
by this Agreement and any Deferred Cash Dividends accumulated with respect
thereto shall be forfeited automatically and without further notice on the date
that Grantee ceases to be in continuous service to the Company as a Nonemployee
Director prior to the first anniversary of the Date of Grant for any reason
other than as described in Sections 1 or 2 hereof. In the event that Grantee
shall intentionally commit an act that the Committee determines to be materially
adverse to the interests of the Company or a Subsidiary, Grantee’s right to
receive the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto shall be forfeited at the time of
that determination notwithstanding any other provision of this Agreement to the
contrary.

 

4. Crediting of Deferred Cash Dividends.  With respect to each of the Common
Shares covered by this Agreement, Grantee shall be credited on the records of
the Company with Deferred Cash Dividends in an amount equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Shares during the period beginning on the Date of Grant and ending on the date
on which Grantee receives payment of the Common Shares covered by this Agreement
pursuant to Section 5 hereof or at the time when the Common Shares covered by
this Agreement are forfeited in accordance with Section 3 of this Agreement. The
Deferred Cash Dividends shall accumulate without interest.

 

5. Payment of Awards.

 

  (a) General:  Subject to Section 3 and Section 5(b), payment for the Common
Shares covered by this Agreement that are nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto will be made within 10 days following
the first anniversary of the Date of Grant.

 

  (b) Other Payment Events:  Notwithstanding Section 5(a), to the extent that
the Common Shares covered by this Agreement are nonforfeitable on the dates set
forth below, payment with respect to the Common Shares covered by this Agreement
that have become nonforfeitable and any Deferred Cash Dividends accumulated with
respect thereto will be made as follows:



--------------------------------------------------------------------------------

  (i) Change in Control.  Upon a Change in Control, Grantee is entitled to
receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, Grantee is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to Sections 5(a) or 5(b)(ii) as though such Change in Control had not occurred.

 

  (ii) Death or Disability.  On the date of Grantee’s death or the date Grantee
becomes permanently disabled (as defined in Section 2(a)), Grantee is entitled
to receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on such date.

 

6. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto if the issuance or
payment thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue any of the Common Shares or other securities covered
by this Agreement or pay any Deferred Cash Dividends accumulated with respect
thereto unless such Common Shares and Deferred Cash Dividends are (a) exempt
from registration thereunder, (b) the subject of a transaction that is exempt
from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.

 

7. Transferability.  Neither Grantee’s right to receive the Common Shares
covered by this Agreement nor Grantee’s right to receive any Deferred Cash
Dividends shall be transferable by Grantee except by will or the laws of descent
and distribution. Any purported transfer in violation of this Section 7 shall be
null and void, and the purported transferee shall obtain no rights with respect
to such Common Shares.

 

8. Compliance with or Exemption from Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Grantee).

 

9.

Adjustments.  Subject to Section 14 of the Plan, the Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this Agreement and in the other terms of this award that the Committee may
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any (a)
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization or partial or complete liquidation involving the
Company or (c) other transaction or event having an effect similar to any of
those referred to in subsection (a) or (b) herein. Furthermore, in the event
that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Committee shall provide in substitution of
any or all of Grantee’s rights under this Agreement



--------------------------------------------------------------------------------

 

such alternative consideration as the Committee may determine in good faith to
be equitable under the circumstances.

 

10. Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of Common
Shares to Grantee, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such delivery that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld. Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Shares delivered to Grantee. If such election is made, the
shares so retained shall be credited against such withholding requirement based
on fair market value on the date of such delivery.

 

11. No Right to Future Awards.  This award is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards.

 

12. Relation to Other Benefits.  Any economic or other benefit to Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan of the Company or a Subsidiary.

 

13. Processing of Information.  Information about Grantee and Grantee’s award of
Common Shares and Deferred Cash Dividends may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the award.
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within Grantee’s country or
elsewhere, including the United States of America. Grantee consents to the
processing of information relating to Grantee and Grantee’s receipt of the
Common Shares and Deferred Cash Dividends in any one or more of the ways
referred to above.

 

14. Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the provisions of Section 8 hereof no amendment shall
adversely affect the rights of Grantee with respect to either the Common Shares
or other securities covered by this Agreement or the Deferred Cash Dividends
without Grantee’s consent.

 

15. Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

 

16. Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

This Agreement is executed by the Company on this        day of
                    , 2016.

 

 

TIMKENSTEEL CORPORATION

 

By:

 

 

      

Frank DiPiero

      

Executive Vice President, General

      

Counsel and Secretary

  

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby and any Deferred Cash Dividends accumulated with
respect thereto, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

 

 

   

 

      Grantee  

 

  Date:  

 

 